DETAILED ACTION
Applicant’s election without traverse of group III, arthropod, and plant in the reply filed on 3/22/21 is acknowledged.
Claims 18 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/21.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/482,888, filed on 6/14/2004.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Australia PR6215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The document 
The following is disclosed in 10/482,888, but not in the foreign priority document:
One type of recombinant vector comprises a polynucleotide encoding a dsRNA operatively linked to an expression vector. Alternatively, the two strands of the dsRNA are encoded by separate open reading frames. The phrase operatively linked refers to insertion of a polynucleotide molecule into an expression vector in a manner such that the molecule is able to be expressed when transformed into a host cell. As used herein, an expression vector is a DNA or RNA vector that is capable of transforming a host cell and of effecting expression of a specified polynucleotide molecule(s). Preferably, the expression vector is also capable of replicating within the host cell. Expression vectors can be either prokaryotic or eukaryotic, and are typically viruses or plasmids. Expression vectors of the present invention include any vectors that function (i.e., direct gene expression) in recombinant cells of the present invention, including in bacterial, fungal, endoparasite, arthropod, other animal, and plant cells. Preferred expression vectors of the present invention can direct gene expression in arthropod cells.
Therefore, the instant claims are not accorded foreign priority.  The claims are accorded the effective filing date of PCT/AU02/00897, which is 7/5/2002.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernarakis et al. (Nature Genetics, 24, 2000, pages 180-183), in view of Tuschl (Chembiochem, 2001, 2, 239-245).
Tavernarakis et al. teach target inhibition in vivo by RNAi via promoter driven RNAi and teach that efficiencies approached that of direct injection of dsRNA (page 180).  Tavernarakis et al. teach that they concluded that in vivo-driven RNAi is effective, and that this technique should enable generation of large populations of phenocopy mutants, even when development or reproduction is blocked (page 180, Figure 1).  Tavernarakis et al. teach injection into nematodes and production of transgenic organisms.  
Therefore, it was known to produce a transgenic organism comprising a heterologous nucleic acid which is transcribed to produce dsRNA for RNAi applications.
Tuschl teaches that the term “RNA interference” (RNAi) was coined after the groundbreaking discovery that injection of double-stranded RNA (dsRNA) into the nematode Caenorhabditis elegans leads to specific silencing of genes highly homologous in sequence to the delivered dsRNA. The RNAi phenotype is either identical to the genetic null mutant or resembles an allelic series of mutants. The dsRNA can also be delivered by feeding bacteria that express dsRNA from recombinant plasmids to the worm or by soaking the worm in a solution containing the dsRNA. In rapid sequence, RNAi was observed in other animals including mice, and therefore this process possibly exists also in humans (page 239). 

Therefore, Tuschl is evidence that 21-23 nt dsRNAs were known to be the sequence specific mediators of RNAi in plants as well as arthropods.  It would have been obvious either to deliver a longer dsRNA that is cleaved intracellularly to the 21-23 .  

Response to Arguments
Applicant argues that the examiner has not cited prior art that teaches each and every limitation of claim 35 as amended.  Contrary to applicant’s argument, the rejection explains that Tuschl is evidence that 21-23 nt dsRNAs were known to be the sequence specific mediators of RNAi in plants as well as arthropods and that it would have been obvious either to deliver a longer dsRNA that is cleaved intracellularly to the 21-23 nt fragments or to deliver the nucleic encoding the dsRNA as a 21-23 nt sequence as a matter of design choice.  The rejection explains that it was known to deliver longer sequences as evidenced by Tavernarakis et al. and it was known that these are cleaved to 21-23 nucleotides intracellularly; and that chemically synthesized 21- and 22-nt RNA duplexes are capable of guiding target RNA cleavage, as taught by Tuschl et al.   


Information Disclosure Statement
The information disclosure statements submitted on 6/10/19 have been considered.  However, the information disclosure statements cannot be completed until a copy is submitted with the application number on the top of each page.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635